UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) oQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-52506 ESP RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 98-0440762 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 111 Lions Club Street, Scott, LA70583 (Address of principal executive offices) (Zip Code) (337) 706-7056 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non- accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company.) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:111,362,067 common shares issued and outstanding as of May 12, 2012. PART I - FINANCIAL INFORMATION ITEM 1. – FINANCIAL STATEMENTS It is the opinion of management that the interim financial statements for the quarter ended March 31, 2012 include all adjustments necessary in order to ensure that the interim financial statements are not misleading. ESP Resources, Inc. Condensed Consolidated Balance Sheets (Unaudited) March 31, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total Current Assets Property and equipment, net of accumulated depreciation of $875,550 and $750,519, respectively Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Factoring payable Accrued expenses Due to related parties Guarantee liability Short-term debt Current maturities of long-term debt Current portion of capital lease obligation Total Current Liabilities Long-term debt (less current maturities) Long-term convertible debt (less current maturities) Capital lease obligations (less current maturities) Contingent consideration payable for acquisition of Turf Deferred lease cost Total Liabilities STOCKHOLDERS' EQUITY Common stock - $0.001 par value, 350,000,000 shares authorized, 111,362,067 and 110,000,008 shares issued and outstanding, respectively Preferred stock - $0.001 par value, 10,000,000 shares authorized in 2011, zero outstanding - - Additional paid-in capital Subscription receivable ) ) Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 ESP Resources, Inc. Condensed Consolidated Statements of Operations For the three months ended March 31, 2012 and 2011 (Unaudited) March 31, SALES, NET $ $ COST OF GOODS SOLD GROSS PROFIT General and administrative expenses Depreciation and amortization Loss on disposal of assets - LOSS FROM OPERATIONS $ ) $ ) OTHER INCOME (EXPENSE) Interest expense ) ) Factoring fees ) ) Amortization of debt discount ) - Other income, net Interest income 21 34 Total other expense ) ) NET LOSS $ ) $ ) NET LOSS PER SHARE (basic and diluted) $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 3 ESP Resources, Inc. Condensed Statement of Stockholders’ Equity For the three months ended March 31, 2012 (Unaudited) Common Stock Subscription Accumulated Number Par Value APIC Receivable Deficit Total Balance, December 31, 2011 $ $ $ ) $ ) $ Stock-based compensation - Shares issued in connection with accounts payable conversion - Shares issued with private placement - Value of warrants and benefical conversion feature of convertible debt Net loss - ) ) Balance, March 31, 2012 $ $ $ ) $ ) $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 ESP Resources, Inc. Condensed Consolidated Statements of Cash Flow For the three months ended March 31, 2012 and 2011 (Unaudited) March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used for operating activities: Amortization of debt discount - Loss on disposal of assets - Depreciation and amortization, net of disposals Bad debt expense - Stock-based compensation Changes in operating assets and liabilities: Accounts receivable ) Inventory ) ) Prepaid expenses and other current assets Other assets ) ) Accounts payable ) Accrued expenses ) ) Accrued expense to related parties ) CASH (USED IN) / PROVIDED BY OPERATING ACTIVITIES $ $ ) CASH FLOWS FROM INVESTING ACTIVITIES: Restricted cash Purchase of fixed assets ) ) CASH USED IN INVESTING ACTIVITIES $ ) $ ) CASH FLOWS FROM FINANCING ACTIVITIES: Borrowing on debt - Repayment of long-term debt ) ) Repayment of capital leases ) ) Net factoring advances ) ) Proceeds from sales of units in private placement, net CASH (USED IN) / PROVIDED BY FINANCING ACTIVITIES $ ) $ NET INCREASE (DECREASE) IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ Supplemental Disclosures of Cash Flow Information: Cash paid for interest $ $ Non-cash investing and financing transactions: Notes issued for purchase of property and equipment $ $ Discount on notes payable from warrants and beneficial conversion features $ $
